71 S.E.2d 53 (1952)
235 N.C. 754
BOND
v.
BOND.
No. 747.
Supreme Court of North Carolina.
June 11, 1952.
L. J. Phipps, Chapel Hill, for plaintiff appellant.
Paul B. Edmundson, John S. Peacock, Goldsboro, and Bonner D. Sawyer, Hillsboro, for defendant appellee.
BARNHILL, Justice.
The exception to the judgment entered presents for decision only two questions: (1) Do the facts found support the judgment, and (2) does any error of law appear upon the face of the record? Rader v. Coach Co., 225 N.C. 537, 35 S.E.2d 609; Simmons v. Lee, 230 N.C. 216, 53 S.E.2d 79; and cases cited; National Surety Corp. v. Sharpe, 233 N.C. 642, 65 S.E.2d 138; *54 State v. Raynor, 235 N.C. 184, 69 S.E.2d 155.
Upon the findings made, the court correctly denied the motion for alimony pendente lite. But the cause was before the court for hearing of that motion only. It is so recited in the judgment. "It was not before the court on final hearing on the merits. Hence the court was without jurisdiction to dismiss the action * * *." Briggs v. Biggs, 234 N.C. 450, 67 S.E.2d 349.
The judgment entered must be modified so as to limit it to a denial of alimony pendente lite, and the cause must be reinstated on the docket for trial. As so modified, the judgment is affirmed.
Modified and affirmed.